Citation Nr: 1753474	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  12-13 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for histoplasmosis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Air Force from August 1959 to August 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  The RO in Montgomery, Alabama currently has jurisdiction over the claim.  

In May 2017, the Board remanded the appeal for additional development.  For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration, and another remand is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with the Board's May 2017 directives.  The Board instructed the RO to provide the Veteran with a VA examination, to include an opinion as to whether histoplasmosis relates to service.  Although the May 2017 VA examiner diagnosed the Veteran with histoplasmosis, she did not provide a medical opinion as to whether the Veteran's current disability relates to his service. 

Thus, remand is required to ensure compliance with the Board's prior remand directives.  The RO's compliance with the remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the VA examiner who provided the May 2017 VA medical opinion.  If the examiner is not available, have the file reviewed by a similarly qualified examiner.  The examiner must specifically acknowledge receipt and review of the file in writing.

After reviewing the entire record, the examiner must provide an addendum opinion as to whether the Veteran's histoplasmosis began during active service, and/or relates to any incident in service, including the incident when the Veteran cleaned up the remains of a bird. 

In rendering the above opinion, the examiner must review and discuss the record.  In addition to any records that are generated as a result of this remand, the VA examiner's attention is drawn to the following:

* October 1961 service treatment record that notes the Veteran has prominent eyes and was diagnosed with Grave's disease

* December 1961 service treatment record that notes the Veteran's eyes showed some proptosis but no lid lag

* July 1963 service treatment record that notes the Veteran developed a sensation of a foreign body in the right eye

* July 1963 service discharge examination report that notes the Veteran's had no lid lag, stare, or exophthalmos 

* November 1967 VA examination report that includes an assessment of the Veteran's eyes 

* Private medical records from Avalon Medical Center dated between 2007 and 2009 that include assessments of the Veteran's eyes

* March 2010 VA examination report that notes the Veteran's history of ocular histoplasmosis with loss of vision

* December 2010 Statement in Support of Claim where the Veteran states he was exposed to bird droppings on a continuous basis while working in aircraft hangers during service

* May 2012 VA Form 9 Appeal to the Board where the Veteran describes his treatment history with private physicians regarding his eyes and histoplasmosis diagnosis

* September 2015 letter from the Veteran's ophthalmologist stating the Veteran did not have any ocular problems or findings of ocular histoplasmosis prior to the incident when he cleaned up the remains of a bird
* April 2016 buddy statement corroborating the incident when the Veteran cleaned up the remains of a bird

* May 2017 VA examination report

* October 2017 Statement in Support of Claim from the Veteran asserting that he experienced flu-like symptoms in April 1962 that he believes was the first sign of histoplasmosis, and that he was diagnosed in 1964 but the records have since been destroyed

The examiner must provide complete rationale for his or her opinion.  If the above requested opinion cannot be made without resorting to speculation, the examiner must state this and provide a rationale for such conclusion, as well as explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

The examiner is advised that by law, the mere statement that the claims folder was reviewed and/or the examiner has expertise is not sufficient to find that the examination is sufficient.

2. After completion of the above and any other appropriate development deemed necessary, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



